          Case 5:19-cv-00362-GW-SP Document 16 Filed 04/04/19 Page 1 of 1 Page ID #:42




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER:
JAMES RUTHERFORD, an individual
                                                Plaintiff(s)                  5:19-cv-00362-GW (SPx)
                               v.
                                                                  ADA DISABILITY ACCESS LITIGATION:
TACO BELL NO. 017420, et al.                                           APPLICATION FOR STAY
                                              Defendant(s)             AND EARLY MEDIATION

1.   Party (name):               Chandan, Inc.                       requests a stay of proceedings and early
     mediation through the Court's ADR Program
2.   The complaint in this case asserts a claim under Title III of the Americans with Disabilities Act (“ADA”),
     42 U.S.C. §§ 12181-12189.
3.   The party filing this Application for Stay and Early Mediation requests that the Court:

     a.     Stay these proceedings;

     b.     Schedule an early mediation through the Court’s ADR Program;

     c.     Order Plaintiff to file with the Court and serve on Defendant(s) within fourteen (14) days of the date
            of the Order granting Application for Stay and Early Mediation a statement that includes the
            following:
            1)    An itemized list of specific conditions on the subject premises that are the basis of the claimed
                  violations of the ADA; and
            2)    An itemized list of damages and, for each item, the amount sought.

     d.     Order Defendant to file with the Court and serve on Plaintiff(s) at least ten (10) days before the date
            set for the early mediation any evidence Defendant intends to rely upon to support a claim that the
            alleged violations have been remedied or that no violation exists.


Date: April 3, 2019


                  Jennifer A. Brody                                           /s/ Jennifer A. Brody
                 Type or Print Name                             Signature of Attorney (or Party without Attorney)



                         Opposition to this Application for Stay and Early Mediation
                    must be filed no later than seven (7) days from the date of service of this
                                   Application for Stay and Early Mediation.


ADR-21 (09/16)      ADA DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION              Page 1 of 1
